ITEMID: 001-60421
LANGUAGEISOCODE: ENG
RESPONDENT: GRC
BRANCH: CHAMBER
DATE: 2002
DOCNAME: CASE OF ANGELOPOULOS v. GREECE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Non-pecuniary damage - financial award;Costs and expenses (domestic proceedings) - claim dismissed;Costs and expenses partial award - Convention proceedings
JUDGES: Françoise Tulkens
TEXT: 7. The applicants are the co-owners of a plot of land in Drafi. Adjacent to their plot, but separated by a road, there are three plots of land owned by a co-operative of civil servants of the Ministry of Agriculture, Mr M and Mr Y respectively. On 11 May 1974 an area comprising the three plots of land in question was included in the town plan. The applicants’ plot was not. In September 1977 a decision drawing the exact limits of the area covered by the town plan was issued.
8. On 1 June 1989 the applicants obtained a permit for the reconstruction of a house on their plot of land.
9. On 15 February 1992 the forests’ inspector requested the authorities to revoke the applicants’ reconstruction permit on the ground that their plot of land was in a forest area. On 20 February 1992 the first applicant lodged with the Council of State an application for judicial review of the forests’ inspector’s request.
10. On 6 April 1993 the first applicant lodged with the Council of State an application for judicial review of a series of acts in essence preparing the modification of the town plan of 11 May 1974.
11. On 19 July 1993 the authorities proposed a modification of the town plan. The applicants objected.
12. On 12 January 1994 the authorities informed the applicants that they were not entitled to compensation for the expropriation of part of their plot of land that would result from the 19 July 1993 modification of the town plan. As a result, the expropriation in question needed not be revoked.
13. On 31 January 1994 the prefect decided that the applicants’ plot of land was part of an area that should be turned back into a forest.
14. On 22 April 1994 the applicants applied to the Council of State for judicial review of the refusal of the authorities to revoke the expropriation plan. The proceedings are still pending.
15. On 5 May 1994 the prefect issued a second decision to the effect that the applicants’ plot of land was part of an area that should be turned back into a forest.
16. On 4 July 1994 the applicants applied to the Council of State for judicial review of the prefect’s decision of 5 May 1994. The proceedings are still pending.
17. On 2 November 1994 the applicants applied for judicial review of the prefect’s decision of 31 January 1994. The proceedings are still pending.
18. On 2 October 1995 the head of the district (periferiarhis) issued a decision confirming the decisions of 31 January 1994 and 5 May 1994 of the prefect. On 27 November 1995 the applicants applied to the Council of State for judicial review of this decision. The proceedings are still pending.
19. On 12 September 1996 the applicants intervened in the proceedings instituted in the Council of State by the co-operative against the forests’ inspector.
20. On 9 July 1997 the Council of State at the request of the minister examined a draft decree with a new proposed modification of the town plan. It found it to be illegal.
21. On 15 May 1998 Y obtained a new building permit. On 1 October 1998 the applicants applied to the Council of State for judicial review of the relevant decision. The proceedings are still pending.
22. On 5 January 1994 the first applicant submitted additional observations for the judicial review of the modification of the town plan. The Council of State fixed the date of the hearing for 7 December 1994, but on that date it decided to adjourn the case until 5 April 1995 and then until 29 November 1995 and 8 May 1996. On 22 April 1996 the applicant submitted fresh observations whereby he declared that he also challenged another act, the Presidential Decree which approved the modification of the town plan. Moreover, the first applicant rebutted the arguments of the cooperative (which had intervened in the proceedings in favour of the State on 22 March 1995) and submitted thirty-nine new documents for consideration by the Council of State.
23. As a result, the hearing was adjourned again until 18 December 1996 and then until 8 January 1997, 12 March 1997, 21 May 1997 and 15 October 1997. On 25 September 1997 and again on 6 October 1997 the applicant submitted additional observations and evidence. On 13 October 1997 he challenged the reporting judge and another judge of the bench of the Council of State and thus the hearing was adjourned until 5 November 1997. On that date the Council of State dismissed the challenge.
24. On 19 November 1997, the first applicant submitted further observations and further evidence.
25. On 29 June 1998 the Council of State rejected the first applicant’s application (judgment no. 2777/1998) on the ground that “preparatory acts” could not be challenged. The applicant received a copy of the judgment on 1 October 1998.
26. On 27 October 1998 the applicant asked for the reopening of the proceedings concerning his application of 6 April 1993 on the ground that the Council of State had not taken into consideration certain documents which had been missing from the file.
27. On 26 March 1999 the President of the Fifth Chamber of the Council of State decided that the application would be heard on 20 October 1999. Thus the Council of State granted the applicant’s request to join this application to the application which he had lodged with his wife on 22 April 1994. On 29 September 1999 the applicant submitted observations in regard to this latter application. On 20 October 1999 the case was adjourned until 2 February 2000. However, on 17 January 2000 the reporting judge resigned and the Council of State adjourned the examination of the case until 17 May 2000. On that date a new reporting judge was appointed and the hearing fixed on 22 November 2000.
28. On 22 April 1994 the applicants applied to the Council of State for judicial review of the refusal of the authorities to revoke the expropriation plan. A hearing was listed for 5 April 1995. On that date the Council of State adjourned the consideration of the case until 13 December 1995, 5 June 1996, 13 November 1996, 2 April 1997, 24 September 1997 and 8 April 1998. According to the Government, these adjournments were decided by the Council of State in agreement with the applicants who wanted the Council of State to consider first their application introduced on 6 April 1993.
29. On 2 December 1998 the hearing was adjourned again because the reporting judge was on sabbatical leave. As a result, the presiding judge appointed another reporting judge and adjourned the consideration of the case until 12 May 1999.
30. In view of the new date of the hearing, the applicants submitted additional observations whereby they challenged three more acts, in addition to those indicated in their application of 22 April 1994. Consequently, the hearing was adjourned until 20 October 1999, when the Council of State would examine the application made by the first applicant on 27 October 1998.
31. On 19 January 2000 the case was struck off the list and returned to be heard by the Administrative Court of Appeal, by virtue of article 29 § 1 of Law no. 2721/1999.
32. When the Government submitted their observations to the Court, the case file had not been transmitted to the Administrative Court of Appeal because, on 25 January 2000, the applicants invited the Council of State to hold a hearing for both applications of 22 April 1994 and 27 October 1998. The hearing was set down for 27 September 2000 but was adjourned until 22 November 2000, in order for the applicant’s request for a joint hearing with his applications of 6 April 1993 and 27 October 1998 to be satisfied.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
